Exhibit 10.1

NANOPHASE TECHNOLOGIES CORPORATION

2010 EQUITY COMPENSATION PLAN

(As Amended August 25, 2016)

The purpose of the 2010 Nanophase Technologies Corporation Equity Compensation
Plan (the “Plan”) is to provide designated employees of Nanophase Technologies
Corporation (the “Company”) and its subsidiaries, and certain advisors,
including non-employee members of the Board of Directors of the Company (the
“Board”) who perform services for the Company or its subsidiaries, with the
opportunity to receive grants of incentive stock options, non-qualified options,
restricted shares, performance shares and stock appreciation rights. The Company
believes that the Plan will encourage the participants to contribute materially
to the growth of the Company, thereby benefiting the Company’s shareholders, and
will align the economic interests of the participants with those of the
shareholders.

ARTICLE I

ADMINISTRATION OF THE PLAN

Section 1.1 Administration.

(a) Committee. The Plan shall be administered and interpreted by the
Compensation Committee of the Board (the “Committee”). The Committee shall
consist of three or more persons appointed by the Board, all of whom shall be
“outside directors” as defined under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”) and related Treasury regulations, shall be
“non-employee directors” as defined under Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall be
“independent directors” as defined in NASDAQ Marketplace Rule 5605(a)(2), as
amended.

(b) Committee Authority. The Committee shall have the sole authority to
(i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, and
(iv) make all determinations with respect to any other matters arising under the
Plan. The Committee may delegate the authority to make grants during the periods
between regularly scheduled meetings of the Committee; however, grants in excess
of 5,000 shares or grants with non-standard terms shall be made subject to
Committee approval. Any grant made pursuant to the Committee’s delegated
authority shall be reported to the Board at the next meeting following the
grant.

(c) Committee Determinations. The Committee shall have power and authority to
interpret the Plan, make factual determinations, and to adopt or amend such
rules, regulations, agreements and instruments for implementing the Plan as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations and determinations shall be conclusive and binding on all
persons having any interest in the Plan. Determinations made by the Committee
under the Plan need not be uniform as to similarly situated individuals.

Section 1.2 Grants. Awards under the Plan may consist of grants of (i) incentive
stock options as described in Section 2.1 (“Incentive Stock Options”),
(ii) non-qualified options as described in Section 2.1 (“Non-qualified Options”)
(Incentive Stock Options and Non-qualified Options are collectively referred to
as “Options”), (iii) restricted stock as described in Section 2.2 (“Restricted
Shares”), (iv) performance stock as described in Section 2.3 (“Performance
Shares”) and (v) Stock Appreciation Rights as described in Section 2.4
(hereinafter collectively referred to as “Grants”). All Grants shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions specified in the individual grant instrument (the “Grant
Instrument”). The Committee shall approve the form and provisions of each Grant
Instrument. Subject to the sole discretion of the Committee as contemplated by
Section 1.1(c) above, it is the intent of the Company that grants of Options
will be preferred over other Grants under this Plan.



--------------------------------------------------------------------------------

Section 1.3 Shares Subject to the Plan.

(a) Shares Authorized.

(i) For purposes of the Plan, a “Share” means one share of common stock of the
Company, par value $0.01 per share. Subject to adjustments as provided in
Section 1.3(b) below, the aggregate number of Shares available for Grants under
the Plan shall be 4,200,000 Shares. For purposes of calculating the aggregate
number of Shares available for Grants and calculating the limitations on
calendar year Grants set forth in subsection (ii) below, each Grant of a
Restricted Share or a Performance Share (other than New Hire Grants contemplated
in subsection (iii) below) shall be the equivalent of a Grant of three
(3) Shares.

(ii) For each calendar year, Grants under the Plan shall also be subject to the
following limitations:

(A) Subject to adjustments as provided in Section 1.3(b) below, the maximum
aggregate number of Shares that shall be subject to Grants made under this Plan
during any calendar year shall be 600,000 Shares.

(B) No grant recipient (“Grantee”) shall receive more than twenty (20) percent
of the aggregate number of any class of Grants made during any calendar year. As
used in this subsection, (1) Options will be deemed a single class of Grants,
and (2) Restricted Shares and Performance Shares will together be deemed a
single class of Grants.

(C) Following the application of the final sentence of subsection (i) above, the
aggregate number of Restricted Shares and Performance Shares (taken as a single
class) granted in any calendar year shall not exceed the lesser of 100,000
Shares or fifty (50) percent of the aggregate number of Shares subject to all
Grants made during any calendar year.

(D) During each calendar year, Employees shall be granted under the Plan no more
than two (2) percent of the Company’s outstanding Shares and Non-Employee
Directors shall be granted no more than one-half (1/2) percent of the Company’s
outstanding Shares. The number of outstanding Shares for purpose of this
subsection will be determined as of the first business day of each applicable
calendar year on a fully-diluted basis.

(iii) The limitations set forth in subsection (ii) above shall not apply to
Grants made to a person as an inducement material to the individual’s entering
into employment with the Company (“New Hire Grants”), except for the overall
limit as described in subsection (ii)(A). In addition, New Hire Grants shall not
count against the aggregate maximum amounts set forth above in subsection
(ii) above except for subsection (ii)(A).

(iv) The Shares may be authorized but unissued Shares or reacquired Shares,
including Shares purchased by the Company on the open market for purposes of the
Plan. If and to the extent Options granted under the Plan terminate, expire, or
are canceled, forfeited, exchanged or surrendered without having been exercised,
the Shares subject to such Grants shall again be available for purposes of the
Plan.

(b) Adjustments for Significant Events. If the number or kind of outstanding
Shares change by reason of (i) a dividend, spin-off, recapitalization, split or
combination or exchange of Shares, (ii) a merger, reorganization or
consolidation in which the Company is the surviving corporation, (iii) a
reclassification or change in par value, or (iv) any other extraordinary or
unusual event affecting the outstanding Shares of the Company as a class without
the Company’s receipt of consideration, or if the value of outstanding Shares is
substantially reduced as a result of a spin-off or the Company’s payment of an
extraordinary dividend or distribution the maximum number of Shares available
for Grants, the maximum number of Shares that any individual participating in
the Plan may be granted in any year, the number of Shares covered by outstanding
Grants, the kind of Shares issued under the Plan, and the price per Share or the
applicable market value of such Grants may be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, issued Shares to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under such Grants. Any fractional
Shares



--------------------------------------------------------------------------------

resulting from such adjustment shall be eliminated. Any adjustments determined
by the Committee shall be final, binding and conclusive. Any Restricted Shares
distributed to a Grantee, or which a Grantee is entitled to receive by reason of
any of the events described in clauses (i), (ii), (iii) or (iv) above shall be
subject to the restrictions and requirements imposed on such Restricted Shares
as provided in Section 2.2, unless determined otherwise by the Committee.

Section 1.4 Eligibility for Participation.

(a) Eligible Persons. All employees of the Company, its parents and its
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Advisors who perform
services to the Company or any of its parents or its subsidiaries (“Key
Advisors”) shall be eligible to participate in the Plan if the Key Advisors
render bona fide services and such services are not in connection with the offer
or sale of securities in a capital-raising transaction.

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants.

ARTICLE II

EQUITY INCENTIVE GRANTS

Section 2.1 Options.

(a) Number of Shares. The Committee shall determine the number of Shares that
will be subject to each Grant of Options.

(b) Type of Option and Price.

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of Section 422 of the Code or
Non-qualified Options that are not intended so to qualify or any combination of
Incentive Stock Options and Non-qualified Options.

(ii) The purchase price (the “Exercise Price”) of Shares subject to an Option
shall be equal to, or greater than, the Fair Market Value (as defined below) of
a Share on the date the Option is granted. The Exercise Price of an Incentive
Stock Option shall be equal to, or greater than, the Fair Market Value of a
Share on the date the Incentive Stock Option is granted and may not be granted
to an Employee who, at the time of grant, owns Shares possessing more than 10
percent of the total combined voting power of all Shares and other classes of
stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per Share is not less than 110% of the Fair Market Value of a
Share on the date of grant.

(iii) If the Shares are publicly traded, then the Fair Market Value per Share
shall be determined as follows: (x) if the principal trading market for the
Shares is a national securities exchange or the Nasdaq National Market, the last
reported sale price thereof on the date of grant or, if there were no trades on
that date, the earliest subsequent date upon which a sale was reported, or
(y) if the Shares are not principally traded on such exchange or market, the
mean between the last reported “bid” and “asked” prices of a Share on the
following date, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines. If the Shares
are not publicly traded or, if publicly traded, are not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per Share shall be as determined in good faith by the Committee; provided
that, if the Shares are publicly traded, the Committee may make such
discretionary determinations where the Shares have not been traded for 10
trading days.

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. For Incentive
Stock Options granted to an Employee who, at the time of



--------------------------------------------------------------------------------

grant, owns Shares possessing more than 10 percent of the total combined voting
power of all Shares and other classes of stock of the Company, or any parent or
subsidiary of the Company, the term shall not exceed five years from the date of
grant.

(d) Vesting of Options. Options shall vest in accord with the terms and
conditions specified in the Grant Instrument. The Committee may accelerate the
vesting of any or all outstanding Options at any time for any reason.

(e) Termination of Employment, Disability or Death.

(i) Except as provided below, an Option may only be exercised while the Grantee
is an Employee, Key Advisor or member of the Board. In the event that a Grantee
has a Termination of Service (as defined below) for any reason other than
Disability (as defined below), death or Cause (as defined below), any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within 90 days after the date of such termination, but in any event no later
than the date of expiration of the Option term. Any Options that the Grantee
cannot exercise at the time of a Termination of Service shall terminate as of
such date.

(ii) In the event a Grantee is terminated for Cause, unless otherwise determined
by the Committee (x) any Option held by the Grantee shall terminate as of the
date of such Termination of Service and (y) the Grantee shall automatically
forfeit all Shares underlying any exercised portion of an Option for which the
Company has not yet delivered the certificates, upon refund by the Company of
the Exercise Price paid by the Grantee for such Shares.

(iii) In the event a Grantee has a Termination of Service on account of
Disability, any Option which is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date of such Termination of
Service, but in any event no later than the date of expiration of the Option
term. Unless provided otherwise in the applicable Grant Instrument, any of the
Grantee’s Options which are not otherwise exercisable as of the date of such
Termination of Service shall terminate as of such date.

(iv) If the Grantee dies while an Employee, Key Advisor or member of the Board
or within 90 days after the date on which the Grantee has a Termination of
Service, any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within one year after the date of such death or Termination of
Service, but in any event no later than the date of expiration of the Option
term. Unless provided otherwise in the applicable Grant Instrument, any of the
Grantee’s Options that are not otherwise exercisable as of the date shall
terminate as of such date.

(v) For purposes of the Plan:

(A) “Cause” shall mean a finding by the Committee that (1) the Grantee has
breached his or her employment, service, noncompetition, nonsolicitation or
other similar contract with the Company or its parent and subsidiary
corporations, (2) has been engaged in disloyalty to the Company or its parent
and subsidiary corporations, including, without limitation, fraud, embezzlement,
theft, commission of a felony or dishonesty in the course of his or her
employment or service, (3) has disclosed trade secrets or confidential
information of the Company or its parents and subsidiary corporations to persons
not entitled to receive such information or (4) has entered into competition
with the Company or its parent or Subsidiary Corporations. Notwithstanding the
foregoing, if the Grantee has an employment agreement with the Company defining
“Cause,” then such definition shall supersede the foregoing definition.

(B) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
Section 22(e)(3) of the Code. Notwithstanding the foregoing, if the Grantee has
an employment agreement with the Company defining “Disability,” then such
definition shall supersede the foregoing definition.



--------------------------------------------------------------------------------

(C) “Termination of Service” shall mean a Grantee’s termination of employment or
service as an Employee, Key Advisor or member of the Board unless the Grantee
continues without interruption to serve thereafter in another such capacities.

(f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price (x) in cash, (y) by delivering Shares owned by the Grantee for the period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and to avoid adverse accounting consequences to the Company (including
Shares acquired in connection with the exercise of an Option, subject to such
restrictions as the Committee deems appropriate) and having a Fair Market Value
on the date of exercise equal to the Exercise Price, or (z) by such other method
as the Committee may approve, including payment through a broker in accord with
procedures permitted by Regulation T of the Federal Reserve Board; provided,
that, for purposes of assisting a Grantee (other than a Grantee who is a
director or an executive officer of the Company) to exercise an Option, the
Company may make loans to such Grantee or guarantee loans made by third parties
to such Grantee, on such terms and conditions as the Committee may authorize.
Such Grantee shall pay the Exercise Price at the time of exercise and shall
satisfy the withholding tax requirements of Section 3.1.

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the Shares on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan and any other equity
compensation plan of the Company or a parent or subsidiary, exceeds $100,000,
then the option, as to the excess, shall be treated as a Non-qualified Option.
No Incentive Stock Option shall be granted to any person who is not an Employee
of the Company or a parent or subsidiary of the Company (within the meaning of
Section 424(f) of the Code).

Section 2.2 Restricted Shares.

(a) General Requirements. Shares issued or transferred pursuant to Restricted
Share Grants may be issued or transferred for consideration or for no
consideration. The period of time, if any, during which the Restricted Shares
will remain subject to restrictions and any performance conditions imposed by
the Committee will be designated in the Grant Instrument as the “Restriction
Period.” All restrictions on transfer of Restricted Shares will be stated on the
Grant Instrument.

(b) Number of Shares. The Committee shall determine the number of Restricted
Shares to be issued or transferred.

(c) Requirement of Employment. If a Grantee, who is an Employee, has a
Termination of Service during a period designated in the Grant Instrument as the
Restriction Period, or if other specified conditions are not met, the Restricted
Share Grant shall terminate as to all Shares covered by the Grant as to which
the restrictions have not lapsed, and those Shares must be immediately returned
to the Company, and the Company shall refund to the Grantee the lesser of
(x) the consideration, if any, paid by the Grantee for such Shares and (y) the
Fair Market Value of the Shares as of the date of such Termination of Service.
The Committee may provide for complete or partial exceptions to these
requirements.

(d) Restrictions on Transfer and Legend on Certificate. During the Restriction
Period, a Grantee may not sell, assign, transfer, pledge or otherwise dispose of
the Restricted Shares except as permitted under Section 3.2. Each certificate
for Restricted Shares shall contain a legend giving appropriate notice of the
restrictions in the Grant. The Grantee shall be entitled to have the legend
removed from the certificate covering the Restricted Shares when all
restrictions on such Shares have lapsed. The Committee may determine that the
Company will not issue certificates for Restricted Shares until all restrictions
on such Shares have lapsed, or that the Company will retain possession of
certificates for Restricted Shares until all restrictions on such Shares have
lapsed.

(e) Right to Vote and to Receive Dividends. Holders of Restricted Shares may be
granted the right to vote the Restricted Shares and to receive any dividends or
other distributions paid on such Shares, subject to any restrictions deemed
appropriate by the Committee.



--------------------------------------------------------------------------------

(f) Lapse of Restrictions. All restrictions imposed on Restricted Shares shall
lapse upon the expiration of the applicable Restriction Period provided that all
conditions imposed by the Committee are satisfied. In the event that the
conditions imposed by the Committee on such Restricted Shares are not satisfied,
the Restricted Shares shall be forfeited unless the Committee determines that
the restrictions shall lapse without regard to any Restriction Period. Any
Restricted Shares that are forfeited for failure to satisfy the conditions
imposed by the Committee shall again be available for purposes of the Plan.

(g) Deferral of Receipt. Notwithstanding anything to the contrary in this Plan,
a Grantee, who is a Non-Employee Director, may, in a manner prescribed by the
Committee, elect to defer the receipt of all the Restricted Shares subject to a
Grant Instrument. Such election must be made before the end of the calendar year
prior to the year in which the Restricted Shares are granted. Any election may
either: (i) continue in effect until the Grantee changes or discontinues it or
(ii) apply for a single year only. Any change or discontinuance of an election
shall be effective for the year beginning after the change or discontinuance
notice is received by the Committee. Elections must be made on a form and in a
manner prescribed by the Committee. Any Restricted Shares deferred pursuant to
this Section 2.2(g) shall be distributed to the Grantee (or his or her
beneficiary, as applicable) as soon as administratively possible following the
Grantee’s separation from service to the Company (within the meaning provided in
Code Section 409A) or upon a Change of Control or a Reorganization (as each term
is defined in Section 3.3). The eventual payment of the deferred Restricted
Shares shall not be secured in any way and shall be a general obligation of the
Company. The Committee may hold the Restricted Shares in a grantor trust
established by the Company for purposes of meeting its obligations with respect
to deferred compensation under this Plan or any other plan established by the
Company. The Restricted Shares deferred pursuant to this Section 2.2 shall be
credited for the benefit of any participating Grantee pursuant to the terms of
the Plan. During the deferral period, the deferred Restricted Shares shall not
be available for issuance under this Plan.

Section 2.3 Performance Shares.

(a) General Requirements. Each Performance Share shall represent the right of
the Grantee to receive an amount based on the value of the Performance Share, if
performance goals established by the Committee are met. The value of a
Performance Share shall be based on the Fair Market Value of a Share as of the
date of payment in respect of such Performance Share is to be made or on such
other measurement base as the Committee deems appropriate. The Committee shall
determine the requirements applicable to such Shares.

(b) Performance Period and Performance Goals. When Performance Shares are
granted, the Committee shall establish the period during which performance shall
be measured (the “Performance Period”) and performance goals applicable to the
Shares (“Performance Goals”), if any. Performance Goals may relate to the
financial performance of the Company or its operating shares, the performance of
Shares, individual performance, or such other criteria as the Committee deems
appropriate.

(c) Payment with respect to Performance Shares. At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Shares have been met and the amount, if any,
to be paid. Payments shall be made in Shares with any fractional Performance
Share paid in cash. Unless otherwise determined by the Committee, any
Performance Shares with respect to which the Committee determines that the
applicable Performance Goals or other conditions have not been met within the
Performance Period shall be forfeited.

(d) Requirement of Employment. If the Grantee has a Termination of Service
during a Performance Period, or if other conditions established by the Committee
are not met, the Grantee’s Performance Shares shall be forfeited. The Committee
may, however, provide for complete or partial exceptions to this requirement.

(e) Restrictions on Transfer. Rights to payments with respect to Performance
Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to benefits payable hereunder, shall be void.



--------------------------------------------------------------------------------

(f) Limited Rights. Performance Shares are solely a device for the measurement
and determination of the amounts to be paid to a Grantee under the Plan. Each
Grantee’s right in the Performance Shares is limited to the right to receive
payment, if any, as may herein be provided. The Performance Shares do not
constitute Shares and shall not be treated as (or as giving rise to) property or
as a trust fund of any kind; provided, however, that the Company may establish a
bookkeeping reserve to meet its obligations hereunder or a trust or other
funding vehicle that would not cause the Plan to be deemed to be funded for tax
purposes or for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The right of any Grantee of Performance Shares to
receive payments by virtue of participation in the Plan shall be no greater than
the right of any unsecured general creditor of the Company. Nothing contained in
the Plan shall be construed to give any Grantee any rights with respect to
Shares or any ownership interest in the Company. No provision of the Plan shall
be interpreted to confer upon any Grantee any voting, dividend or derivative or
other similar rights with respect to any Performance Share.

Section 2.4 Stock Appreciation Rights.

(a) General Requirements. All Employees, including Employees who are officers or
members of the Board, and all Non-Employee Directors, are eligible for a grant
of Stock Appreciation Rights (“SARs”).

(b) Exercise Price. The Committee will establish the exercise price of the SAR
at the time it is granted, which exercise price will be equal to the Fair Market
Value of one Share.

(c) Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. SARs may only be exercised while the Grantee is an Employee or a
Non-Employee Director or during an applicable period after the Employee’s or the
Non-Employee Director’s separation from service as specified in the Grant
Instrument. No SAR may be exercised by an executive officer or director of the
Company or any of its subsidiaries who is subject to Section 16 of the Exchange
Act, except in accordance with Rule 16b-3 under the Exchange Act.

(c) Value of SARs. When a Grantee exercises a SAR, the Grantee shall receive in
settlement of such SAR an amount equal to the amount by which the Fair Market
Value of a Share on the date of exercise of the SAR exceeds the exercise price
of the SAR specified in the Grant Instrument. Such amount shall be payable in
cash or in Shares at the discretion of the Committee.

ARTICLE III

GENERAL MATTERS

Section 3.1 Withholding of Taxes.

(a) Required Withholdings. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding (including all
federal, state and local taxes) determined by the Committee to be required by
law. Without limiting the generality of the foregoing, the Committee may, in its
discretion, require the Grantee to pay the amount that the Committee deems
necessary to satisfy the Company’s obligation to withhold federal, state or
local income or other taxes incurred by reason of (i) the exercise of any
Option, (ii) the lapsing of any restrictions applicable to any Restricted
Shares, (iii) the receipt of a payment in respect of Performance Shares, or
(iv) any other applicable income recognition event (for example, an election
under Section 83(b) of the Code).

Notwithstanding anything contained in the Plan to the contrary, the Grantee’s
satisfaction of any tax-withholding requirements imposed by the Committee shall
be a condition precedent to the Company’s obligation as may otherwise be
provided hereunder to provide Shares to the Grantee and to the release of any
restrictions as may otherwise be provided hereunder, as applicable; and the
applicable Options, Restricted Shares or Performance Shares shall be forfeited
upon the failure of the Grantee to satisfy such requirements with respect to, as
applicable, (i) the exercise of the Option or (ii) the lapsing of restrictions
on the Restricted Share (or other income recognition event).



--------------------------------------------------------------------------------

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may make
a written election to satisfy the Company’s income tax withholding obligation
with respect to an Option, Restricted Shares or Performance Shares by having
Shares withheld by the Company from the Shares otherwise to be received, or to
deliver previously owned Shares (not subject to restrictions hereunder). The
number of Shares so withheld or delivered shall have an aggregate Fair Market
Value on the date of exercise sufficient to satisfy the applicable withholding
taxes. Where the exercise of an Incentive Stock Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Committee may, in its discretion, make such arrangements and impose
such restrictions as it deems necessary or appropriate. The election must be in
a form and manner prescribed by the Committee and shall be subject to the prior
approval of the Committee.

Section 3.2 Transferability of Grants.

(a) In General. Except as provided in Section 3.2(b), only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution.
When a Grantee dies, the personal representative or other person entitled to
succeed to the rights of the Grantee (“Successor Grantee”) may exercise such
rights in accordance with the terms of the Plan. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.

(b) Transfer of Non-qualified Options. Notwithstanding the foregoing, the
Committee may provide in a Grant Instrument that a Grantee may transfer
Non-qualified Options to family members or other persons or entities according
to such terms as the Committee may determine where the Committee determines that
such transferability does not result in accelerated federal income taxation;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

Section 3.3 Reorganization or Change in Control of the Company.

(a) Definitions.

(i) As used herein, a “Reorganization” shall be deemed to have occurred if the
shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, Shares
entitling such shareholders to more than 50% of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company.

(ii) As used herein, a “Change of Control” shall be deemed to have occurred if
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) or any of its subsidiaries or affiliates becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing a majority of the voting power of the
then outstanding securities of the Company except where the acquisition is
approved by the Board.

(b) Assumption of Grants. Upon a Reorganization where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
all outstanding Options that are not exercised shall be assumed by, or replaced
with comparable options or rights by, the surviving corporation.

(c) Notice and Acceleration. Upon a Reorganization or a Change of Control,
(i) the Company shall provide each Grantee with outstanding Grants written
notice of such event, (ii) all outstanding Options shall automatically
accelerate and become fully exercisable, (iii) the restrictions and conditions
on all outstanding Restricted Shares shall immediately lapse, and (iv) Grantees
holding Performance Shares shall receive a payment in settlement of such
Performance Shares, in an amount determined by the Committee, based on the
Grantee’s target payment for the Performance Period and the portion of the
Performance Period that precedes the Change of Control.



--------------------------------------------------------------------------------

Section 3.4 Requirements for Issuance or Transfer of Shares.

(a) Shareholder’s Agreement. The Committee may require that a Grantee execute a
shareholder’s agreement with respect to any Shares distributed pursuant to the
Plan.

(b) Limitations on Issuance or Transfer of Shares. No Shares shall be issued or
transferred in connection with any Grant hereunder unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Committee. The Committee shall have the
right to condition any Grant made to any Grantee hereunder on such Grantee’s
undertaking in writing to comply with such restrictions on his or her subsequent
disposition of such Shares as the Committee shall deem necessary or advisable as
a result of any applicable law, regulation or official interpretation thereof,
and certificates representing such Shares may be legended to reflect any such
restrictions. Certificates representing Shares issued or transferred under the
Plan will be subject to such stop-transfer orders, registration and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

Section 3.5 Amendment and Termination of the Plan.

(a) Amendment. If shareholder approval for any amendment to the Plan is required
by any applicable law or regulation, the Board may not make such amendment to
the Plan without the approval of the shareholders. Otherwise, the Board may
amend or terminate the Plan at any time.

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of the Effective Date (as defined below), unless
the Plan is terminated earlier by the Board or is extended by the Board with the
approval of the shareholders.

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the amendment is
required in order to comply with applicable law. The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Grant. Whether or not the Plan has terminated, an outstanding Grant
may be terminated or amended in accord with the Plan or may be amended by
agreement of the Company and the Grantee consistent with the Plan.

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

Section 3.6 Miscellaneous.

(a) Programs. The Committee may adopt one or more programs not inconsistent with
this Plan pursuant to which Grants may be made under this Plan. Such programs
shall be deemed merely programs of implementation of this Plan and shall not be
deemed new plans.

(b) Funding of the Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.

(c) Rights of Participants. Nothing in the Plan shall entitle any Employee,
Non-Employee Director, Key Advisor or other person to any claim or right to be
granted a Grant under the Plan. Neither the Plan nor any action taken under it
shall be construed as giving any individual any rights to be retained by or in
the employ of the Company or any other employment rights.



--------------------------------------------------------------------------------

(d) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Grant. The Committee shall determine whether cash,
other awards or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

(e) Section Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.

(f) Effective Date of the Plan. The Plan became effective on August 24, 2010,
the first business day immediately following the Plan’s approval by the
shareholders of the Company (the “Effective Date”).

(g) Deferred Compensation. No deferral of compensation (as defined under Code
Section 409A or guidance thereto) is intended under this Plan, except as
provided in Section 2.2(g). The Committee may permit deferrals of compensation
pursuant to the terms of the Grant Instrument, a separate plan or a subplan
which meets the requirements of Code Section 409A and any related guidance.
Participants shall only be granted Grants under this Plan that meet the
requirements of Code Section 409A or qualify for an exemption under Code
Section 409A or any related guidance. If any participant receives a Grant that
does not comply with Code Section 409A or qualify for an exemption thereto, such
Grant shall be null and void and shall be deemed to have never been granted.
Additionally, to the extent any Grant is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Grant, except as permitted by Code Section 409A, the regulations thereunder,
and/or the Secretary of the United States Treasury.

(h) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the Committee
to make Grants under the Plan in connection with the acquisition, by purchase,
lease, merger, consolidation or otherwise, of the business or assets of any
corporation, firm or association, including Grants to employees thereof who
become Employees or for other proper corporate purposes, or (ii) limit the right
of the Company to grant stock options or make other awards outside of the Plan.
Without limiting the foregoing, the Committee may make a Grant to an employee of
another corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option grant made to such employee by such corporation. The terms and conditions
of the substitute grants may vary from the terms and conditions required by the
Plan and from those of the substituted stock incentives. The Committee shall
prescribe the provisions of the substitute grants.

(i) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer Shares under Grants shall be subject to all
applicable laws and to approvals by any governmental or regulatory agency as may
be required. With respect to persons subject to Section 16 of the Exchange Act,
it is the intent of the Company that the Plan and all transactions under the
Plan comply with all applicable provisions of Rule 16b-3 or its successors under
the Exchange Act. The Committee may revoke any Grant if it is contrary to law or
modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may, in its sole discretion, agree to limit
its authority under this Section.

(j) Successors. All obligations of the Company under the Plan with respect to
awards granted under it shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

(k) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of the State of Delaware.

(l) Transition Provisions Relating to the Prior Plans. Upon the Effective Date
of the Plan, the Company’s 2004 Equity Compensation Plan (as amended, the “2004
Plan”), 2005 Non-Employee Director Restricted Stock Plan (as amended, the “2005
Plan”) and Amended and Restated 2006 Stock Appreciation Rights Plan (the “2006
Plan”) shall be terminated subject to the provisions of Section 3.5(c) of the
2004 Plan, Section 3.2 of the 2005 Plan and Section 3.1 of the 2006 Plan, each
relating to the post-termination effectiveness of grants under the 2004 Plan,
the 2005 Plan and the 2006 Plan, respectively. The Plan shall not be deemed an
amendment or restatement of the 2004 Plan, the 2005 Plan or the 2006 Plan.
Nothing in the Plan shall be deemed to impair the rights of or give any new or
additional rights to any person who received grants under the 2004 Plan, the
2005 Plan or the 2006 Plan.